                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

SHELBY COUNTY HEALTH CARE CORPORATION                                                  PLAINTIFF

VS.                                   3:13-CV-00194-BRW

SOUTHERN FARM BUREAU CASUALTY                                                      DEFENDANTS
INSURANCE COMPANY, ET AL.

                                              ORDER

       Pending is the Southern Farm Bureau Defendants’ Motion to Certify Question of Law to the

Arkansas Supreme Court (Doc. No. 116). Plaintiff has responded, and the Southern Farm Bureau

Defendants have replied.1 For the reasons set out below, the Motion to Certify is DENIED.

I.     BACKGROUND

       On appeal, the Eighth Circuit concluded that an Arkansas choice-of-law analysis would

favor the application of Tennessee law to the lien impairment claim and remanded for further

proceedings in light of its determination.2 Now, Farm Bureau Defendants ask that the choice-of-

law question be certified to the Supreme Court of Arkansas.3

II.    DISCUSSION

       The issue of whether a question of law will be certified to a state court falls within the

sound discretion of the federal district court.4 In general, the district court has a duty to address




       1
            Doc. Nos. 119, 120.
       2
            Shelby Cty. Health Care Corp. v. S. Farm Bureau Cas. Ins. Co., 855 F.3d 836, 844
(8th Cir. 2017).
       3
            Doc. No. 116.
       4
            Perkins v. Clark Equip. Co., 823 F.2d 207, 209 (8th Cir. 1987) (quoting Lehman
Bros. v. Schein, 416 U.S. 386, 391 (1974)).

                                                  1
aspects of state law even though that area of the law is still unsettled.5 A district court should not

avoid its duty of determining the issues before it unless it is a close question and there are few

state sources to enable a nonconjectural determination.6 Furthermore, “[o]nce a question is

submitted for decision in the district court, the parties should be bound by the outcome unless

other grounds for reversal are present.”7 Once a case has been decided, certification can be

granted only in limited circumstances.8

          As Plaintiff has pointed out,9 the choice-of-law question was addressed both by this

Court and the Eighth Circuit before Southern Farm Bureau Defendants sought certification. To

grant certification of the question after the Eighth Circuit’s determination would be like a

“second chance at victory.”10 Though in limited circumstances certification can be granted after

an adverse judgment, the choice-of-law question itself was not a particularly close one for the

Eighth Circuit. The Farm Bureau Defendants rely on the Eighth Circuit expressing some

uncertainty in how the Arkansas Supreme Court would apply one of the Leflar factors in its

choice-of-law analysis,11 but the Eighth Circuit already considered that this particular factor


          5
         Jung v. Gen. Cas. Co. of Wis., 651 F.3d 796, 801 (8th Cir. 2011) (citing Guillard v.
Niagra Mach. & Tool Works, 488 F.2d 20, 24 (8th Cir. 1973)).
          6
            Skakopee Mdewakanton Sioux Cmty. v. City of Prior Lake, 771 F.2d 1153, 1157 n.2
(8th Cir. 1985).
          7
            Perkins, 823 F.2d at 210; see also Boyd Rosene & Assocs., Inc. v. Kan. Mun. Gas
Agency, 178 F.3d 1363, 1364 n.1 (10th Cir. 1999) (finding that most circuits, with the exception
of the Fifth Circuit, will generally not certify questions after a decision has been issued).
          8
               Perkins, 823 F.2d at 210.
          9
               Doc. No. 119.
          10
               Perkins, 823 F.2d at 210 (citing Complaint of McLinn, 744 F.2d 677, 681 (9th Cir.
1984)).
          11
           Doc. No. 116 (quoting Shelby Cty. Health Care Corp., 855 F.3d at 844 (“[W]e are
not confident that the Arkansas Supreme Court would agree with the intermediate court.”)).

                                                  2
could favor the application of Arkansas law and decided that the other Leflar factors would favor

the application of Tennessee law regardless.12 Certifying this question then would not likely

change the outcome of the choice-of-law analysis.

                                        CONCLUSION

       For the reasons set out above, the Motion to Certify is DENIED.

       IT IS SO ORDERED this 9th day of October, 2018.


                                                    /s/ Billy Roy Wilson_________
                                                     UNITED STATES DISTRICT JUDGE




       12
           Shelby Cty. Health Care Corp., 855 F.3d at 844 (“[T]he fourth factor concerning
advancement of the forum’s interest arguably points to Arkansas law. . . [i]n any event, we are
not convinced that the forum’s interest outweighs the concerns previously expressed about forum
shopping and the maintenance of interstate order that favor application of Tennessee law.”).

                                                3
